Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 1 of 14 PAGEID #: 1338




                      THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION
  BRIAN GARRETT, et al.,                  )
                                          )    Case No. 2:18-cv-00692
              Plaintiffs,                 )
                                          )    Judge Michael H. Watson
  v.                                      )
                                          )    Chief Magistrate Judge Elizabeth P.
  THE OHIO STATE UNIVERSITY,              )    Deavers
                                          )
              Defendant.                  )
 ________________________________________ )
                                          )
 STEVE SNYDER-HILL, et al.,               )     Case No. 2:18-cv-00736
                                          )
             Plaintiffs,                  )     Judge Michael H. Watson
                                          )
 v.                                       )     Chief Magistrate Judge Elizabeth P.
                                          )     Deavers
 THE OHIO STATE UNIVERSITY,               )
                                          )
             Defendant.                   )
 ________________________________________ )
                                          )
 NICHOLAS NUTTER, et al.                  )      Case No. 2:19-cv-02462
                                          )
             Plaintiffs,                  )      Judge Michael H. Watson
                                          )
 v.                                       )      Chief Magistrate Judge Elizabeth P.
                                          )      Deavers
 THE OHIO STATE UNIVERSITY,               )
                                          )
             Defendant.                   )
 ________________________________________ )
                                          )
 ROCKY RATLIFF,                           )      Case No. 2:19-cv-04746
                                          )
             Plaintiffs,                  )      Judge Michael H. Watson
                                          )
 v.                                       )      Chief Magistrate Judge Elizabeth P.
                                          )      Deavers
 THE OHIO STATE UNIVERSITY,               )
                                          )
             Defendant.                   )
 ________________________________________ )
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 2 of 14 PAGEID #: 1339




 JOHN DOES 151-166,                       )
                                          )                  Case No. 2:20-cv-03817
             Plaintiffs,                  )
                                          )                  Judge Michael H. Watson
 v.                                       )
                                          )                  Chief Magistrate Judge Elizabeth P.
 THE OHIO STATE UNIVERSITY,               )                  Deavers
                                          )
            Defendant.                    )
 ________________________________________ )

        DEFENDANT THE OHIO STATE UNIVERSITY’S MOTION FOR ORDER
        REGARDING SETTLEMENT PROGRAM CONSULTING AGREEMENT

         In response to plaintiffs’ counsel, Scott Smith’s May 27, 2021 public records request to

 defendant The Ohio State University (“Ohio State”), and in furtherance of Ohio State’s continued

 efforts to be transparent in regard to the Strauss Individual Settlement Program that was publicly

 initiated     on    May      7,     2021,     in     the     above-captioned      actions,    see

 https://StraussIndividualSettlementProgram.com/, Ohio State respectfully requests that the Court

 enter an Order:

         (1)    Permitting Ohio State to submit to the Court for its in camera inspection a copy of
                the privileged Settlement Program Consulting Agreement (“Consulting
                Agreement”) entered into on May 3, 2021, between Ohio State’s outside counsel in
                the above-captioned actions, Carpenter Lipps & Leland LLP (“CLL”), and CLL’s
                consultant for the Strauss Individual Settlement Program, Wolf Garretson LLC;

         (2)    Directing Ohio State to provide to Scott Smith (and to one representative from each
                plaintiffs’ counsel in the other four above-captioned actions, upon the request of
                such counsel), under a “Highly Confidential—Attorneys’ Eyes Only” designation,
                a copy of the privileged Consulting Agreement; and

         (3)    Finding that such limited disclosure of the privileged Consulting Agreement by
                Ohio State does not constitute a waiver of the attorney-client privilege or work
                product doctrine as to any other documents or communications related to the
                Consulting Agreement.

         With this motion, Ohio State is providing a copy of the privileged Consulting Agreement

 in a sealed envelope to the Court for its in camera inspection, pursuant to and in compliance with



                                                 2
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 3 of 14 PAGEID #: 1340




 the procedures set out in Southern District of Ohio Local Rule 5.2.1(b) governing documents

 submitted for in camera inspection.

        The grounds for this Motion are set forth more fully in the accompanying Memorandum in

 Support. For the Court’s convenience, a proposed order granting the motion is attached.

                                             Respectfully submitted,
                                             DAVID A. YOST
                                             ATTORNEY GENERAL OF OHIO

                                       By:   /s/ Michael H. Carpenter
                                             Michael H. Carpenter (0015733) (Trial Attorney)
                                             Timothy R. Bricker (0061872)
                                             David J. Barthel (0079307)
                                             CARPENTER LIPPS AND LELAND LLP
                                             280 Plaza, Suite 1300
                                             280 North High Street
                                             Columbus, OH 43215
                                             E-mail:carpenter@carpenterlipps.com
                                                    bricker@carpenterlipps.com
                                                    barthel@carpenterlipps.com

                                             Special Counsel for Defendant The Ohio State
                                             University




                                                3
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 4 of 14 PAGEID #: 1341




                                  MEMORANDUM IN SUPPORT

 I.     BACKGROUND.

        Plaintiffs in the above-captioned five cases are former male students of The Ohio State

 University (“Ohio State”) who are suing Ohio State relating to the conduct of former Ohio State

 physician Dr. Richard Strauss.

        A.      The Court’s Efforts Regarding Settlement.

        This Honorable Court has both encouraged and facilitated settlement. In this regard, the

 Court previously entered an order on May 24, 2019, to facilitate the mediation that was scheduled

 for June 15, 2019. The May 24, 2019 order directed Ohio State to provide to “one representative

 from each Plaintiffs’ counsel an unredacted version of the Perkins Coie report (‘Report’), and

 stated “[t]he Report shall be designated ‘Highly Confidential—Attorneys’ Eyes Only.’” See

 Garrett, Opinion and Order (Doc. 90) at 2.

        At the status conference held the same day, the Court stated its “judicial purpose” in

 ordering the disclosure of the unredacted Perkins Coie Report was to facilitate settlement. Garrett,

 Transcript of Status Conference (Doc. 91) at 6:17-25, 14:4-5, 14-15. Ohio State complied with

 both the May 24, 2019 and June 15, 2019 orders.

        B.      The Strauss Individual Settlement Program And The Consulting Agreement.

        On May 3, 2021, as part of its continued efforts to bring closure and resolution to Strauss

 survivors, Ohio State announced that it was offering a “new public settlement program” through

 which eligible plaintiffs and their counsel in the five above-captioned actions who had not resolved

 their claims against Ohio State by May 1, 2021, could do so on an individual basis (the “Program”).

 See Notice of Intent to Establish Strauss Individual Settlement Program (“Notice of Intent”),

 Garrett (Doc. 176), Snyder-Hill (Doc. 150), Nutter (Doc. 43), Ratliff (Doc. 29), and John Does

 151-166 (Doc. 24).
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 5 of 14 PAGEID #: 1342




        Ohio State’s outside counsel, Carpenter Lipps & Leland LLP (“CLL”), retained Matt

 Garretson, the Special Master in the March 6, 2020 and October 12, 2020 settlements, as a

 consultant regarding the design of the Program and to independently administer the Program. See

 Notice of Intent, id., at ¶ 9; https://StraussIndividualSettlementProgram.com/. On May 3, 2021,

 in connection with Mr. Garretson’s services related to the Program, Mr. Garretson’s firm, Wolf

 Garretson LLC, and CLL entered into a Settlement Program Consulting Agreement (“Consulting

 Agreement”) pursuant to which CLL retained Mr. Garretson and his firm as a consultant. Because

 the Consulting Agreement is protected by the attorney-client privilege and the work product

 doctrine, Ohio State is providing a copy of the Consulting Agreement to the Court for its in camera

 inspection with this motion, pursuant to S.D. Ohio Civ. R. 5.2.1(b).

        On May 7, 2021, Ohio State publicly announced the details of, and initiated, the Program.

 Since May 7, 2021, all non-privileged documents, communications, and forms for the Program

 have been publicly available at https://StraussIndividualSettlementProgram.com/. Mr. Garretson’s

 link is provided in the Program for purposes of plaintiffs’ counsel contacting him directly. The

 deadline for eligible plaintiffs in the five above-captioned actions to participate in the Program

 through their counsel is September 4, 2021, at midnight Eastern Standard Time.

        C.      The May 27, 2021 Public Records Request To Ohio State.

        On May 27, 2021, notwithstanding the public website for the Program and the link to Mr.

 Garretson provided in the Program, one of the counsel for plaintiffs in the Snyder-Hill case, Scott

 Smith, served a public records request upon Ohio State, with a copy to Ohio State’s outside

 counsel, CLL. See attached Exhibit A. Mr. Smith’s public records request asked for the following:

        1- All contracts or agreements with Matt Garretson and/or Wolf Garretson
           concerning the administration of the Strauss Individual Settlement Program;

        2- All documents or communications concerning the criteria, factors, or allocation
           formula Matt Garretson (including Mr. Garretson himself, the firm of Wolf
                                                 2
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 6 of 14 PAGEID #: 1343




             Garretson, and any agent or employee of Mr. Garretson and/or Wolf Garretson)
             will use to determine the Individual Settlement Amounts for those that
             participate in the Strauss Individual Settlement Program, including but not
             limited to allocating award amounts within the tier range and the Extraordinary
             Injury Fund award;

        3- All documents authored by, or shared with, Matt Garretson (including Mr.
           Garretson himself, the firm of Wolf Garretson, and any agent or employee of
           Mr. Garretson and/or Wolf Garretson) concerning the Tier Caps (e.g., the
           calculation of the Tier Caps or the potential impact of the Tier Caps on reducing
           the tier range) for the Strauss Individual Settlement Program;

        4- All documents authored by, or shared with, Matt Garretson (including Mr.
           Garretson himself, the firm of Wolf Garretson, and any agent or employee of
           Mr. Garretson and/or Wolf Garretson) concerning the Extraordinary Injury
           Fund Total Cap (e.g., the calculation of the Extraordinary Injury Fund Total
           Cap or the potential impact of the Extraordinary Injury Fund Total Cap on
           reducing the Extraordinary Injury Fund Individual Range Cap) for the Strauss
           Individual Settlement Program; and

        5- All settlement agreements OSU has entered into concerning allegations related
           to Dr. Richard Strauss after the master settlement agreement(s) entered into on
           or about March 6, 2020.

 Id. (footnote omitted).

        Ohio State does not have any non-privileged records responsive to parts #1, #2, #3, and #4

 of the above public records request, other than the information that has been publicly accessible

 since May 7, 2021, at www.StraussIndividualSettlementProgram.com. The publicly accessible

 documents on the website contain all the material information for the Program. On June 11, 2021,

 Ohio State provided to Mr. Smith the Master Settlement Agreement and Release entered into on

 October 12, 2020, as responsive to part #5 of the public records request.

        D.      Ohio State’s Current Request To The Court Regarding The Consulting
                Agreement.

        The Consulting Agreement is responsive to part #1 of the public records request seeking

 “[a]ll contracts or agreements with Matt Garretson and/or Wolf Garretson concerning the

 administration of the Strauss Individual Settlement Program.”        The Consulting Agreement,


                                                 3
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 7 of 14 PAGEID #: 1344




 however, contains communications and information protected by the attorney-client privilege and

 the work product doctrine, and Ohio State has denied the public records request for the Consulting

 Agreement on that basis.

        Nevertheless, in furtherance of Ohio State’s continued efforts to be transparent and with

 the hope of facilitating settlement, Ohio State desires to provide the Consulting Agreement to Mr.

 Smith (and to one representative from each plaintiffs’ counsel in the other four above-captioned

 actions, upon the request of such counsel). While Ohio State does not believe a limited disclosure

 of the privileged Consulting Agreement would constitute a waiver of the attorney-client privilege

 or work product doctrine as to any other documents or communications related to the Consulting

 Agreement, out of an abundance of caution, Ohio State respectfully requests that the Court enter

 an order:

        (1)     Permitting Ohio State to submit to the Court for its in camera inspection a copy of
                the privileged Consulting Agreement;

        (2)     Directing Ohio State to provide to Scott Smith (and to one representative from each
                plaintiffs’ counsel in the other four above-captioned actions, upon the request of
                such counsel), under a “Highly Confidential—Attorneys’ Eyes Only” designation,
                a copy of the privileged Consulting Agreement; and

        (3)     Finding that such limited disclosure of the privileged Consulting Agreement by
                Ohio State does not constitute a waiver of the attorney-client privilege or work
                product doctrine as to any other documents or communications related to the
                Consulting Agreement.

 II.    DISCUSSION.

        A.      The Court May Enter The Requested Order.

        Rule 1 of the Federal Rules of Civil Procedure provides that such rules “should be

 construed, administered, and employed by the court and the parties to secure the just, speedy, and

 inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1. In furtherance of

 those goals, “[d]istrict courts unquestionably have substantial inherent power to manage their


                                                 4
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 8 of 14 PAGEID #: 1345




 dockets.” In re NLO, Inc., 5 F.3d 154, 157 (6th Cir. 1993) (citing Link v. Wabash R. Co., 370 U.S.

 626, 629–30 (1962)); see also In re Univ. of Michigan, 936 F.3d 460, 463 (6th Cir. 2019)

 (“Congress has given district courts great control over their dockets.”).

        In regard to settlement specifically, “the Federal Rules of Civil Procedure provide . . . the

 valuable tool of encouraging parties to settle when appropriate.” In re Univ. of Michigan, 936 F.3d

 at 463 (citing Fed. R. Civ. P. 16). “The utilization of procedures designed to facilitate settlement

 whenever possible is expressly encouraged by Rule 16 [of the Federal Rules of Civil Procedure],

 for a case that settles obviously consumes much less of the court’s scarce resources than a case

 that proceeds to a full trial on the merits.” In re NLO, Inc., 5 F.3d at 157.

        Rule 83 of the Federal Rules of Civil Procedure additionally authorizes a federal district

 court to “adopt and amend rules governing its practice.” Fed. R. Civ. P. 83(a)(1). Such local rules

 “have the force of law.” Hollingsworth v. Perry, 558 U.S. 183, 191 (2010); Hayes v. Comm’r of

 Soc. Sec., 895 F.3d 449, 453 (6th Cir. 2018).

        Both the Southern District of Ohio and this Honorable Court have recognized that

 settlements serve a critical role in the judicial process and have promulgated rules, supplemental

 rules, and standing orders that are expressly designed to facilitate the settlement of cases. See

 Southern District of Ohio Local Rule 16.3 (authorizing the Court to assign cases to an alternative

 dispute resolution (“ADR”) process and to consult with counsel regarding ADR efforts); Southern

 District of Ohio Supplemental Procedures for Alternative Dispute Resolution, Section 1.0 (stating

 ADR procedures are “designed to achieve the early, cost-effective, and fair resolution of civil

 cases” and authorizing the presiding district or magistrate judge to “evaluate the case” for ADR

 processes “throughout the pendency of the civil action”); Standing Orders of The Honorable

 Michael H. Watson, Section II, at 7-8 (providing that “the Court may schedule a settlement

 conference at any time in order to facilitate settlement,” and “counsel may request the Court
                                                   5
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 9 of 14 PAGEID #: 1346




 schedule a settlement conference at any time.”).

        B.      The Consulting Agreement Is Protected By The Attorney-Client Privilege.

        Ohio Revised Code § 149.43(A)(1)(v) excepts from disclosure records protected by the

 attorney-client privilege. See State ex rel. Leslie v. Ohio Hous. Fin. Agency, 105 Ohio St.3d 261,

 2005-Ohio-1508, 824 N.E.2d 990, ¶ 24. “The attorney-client privilege, which covers records of

 communications between attorneys and their government clients pertaining to the attorneys’ legal

 advice, is a state law prohibiting release of those records.” State ex rel. Dawson v. Bloom-Carroll

 Local School Dist., 131 Ohio St.3d 10, 2011-Ohio-6009, 959 N.E.2d 524, ¶ 27 (citing State ex rel.

 Besser v. Ohio State Univ. 87 Ohio St.3d 535, 542, 721 N.E.2d 1044, 1050 (Ohio 2000)).

        Ohio State’s outside counsel, CLL, retained Wolf Garretson LLC as a consultant relating

 to the resolution of legal claims in the Strauss litigation through the Program. The attorney-client

 privilege extends to consultants like Wolf Garretson LLC who assist other attorneys. See Upjohn

 Co. v. United States, 449 U.S. 383, 390 (1981) (“[T]he privilege exists to protect not only the

 giving of professional advice to those who can act on it but also the giving of information to the

 lawyer to enable him to give sound and informed advice.”); Cooey v. Strickland, 269 F.R.D. 643,

 652 (S.D. Ohio 2010) (recognizing that the attorney-client privilege “must include all the persons

 who act as the attorney’s agents”); State ex rel. Toledo Blade Co. v. Toledo-Lucas Cty. Port Auth.,

 121 Ohio St.3d 537, 2009-Ohio-1767, 905 N.E.2d 1221, ¶ 27 ( “[t]he attorney-client privilege does

 not require the communication to contain purely legal analysis or advice to be privileged,” but “if

 a communication between a lawyer and client would facilitate the rendition of legal services or

 advice, the communication is privileged”) (citations, internal quotation marks and brackets

 omitted).

        Specifically relevant here, the attorney-client privilege extends to contracts or agreements

 retaining consultants such as Wolf Garretson LLC. See Graff v. Haverhill N. Coke Co., No. 1:09-
                                                    6
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 10 of 14 PAGEID #: 1347




  CV-670, 2012 WL 5495514, *10 (S.D. Ohio Nov. 13, 2012) (outside counsel’s letter retaining

  third-party consultant to provide legal advice was protected by attorney-client privilege where the

  letter included “the motive of the client in seeking representation [and] the specific nature of the

  services” to be provided); State ex rel. ESPN v. Ohio State Univ., 132 Ohio St.3d 212, 2012-Ohio-

  2690, 970 N.E.2d 939, ¶ 38 (“[T]here is no requirement in public-records mandamus cases that

  public offices or officials must ‘conclusively establish’ the privilege by producing agreements

  retaining agents or joint-defense agreements with attorneys representing other clients”).

  Accordingly, the Consulting Agreement is protected by the attorney-client privilege.

         C.      The Consulting Agreement Is Protected By The Work Product Doctrine.

          In addition to the attorney-client privilege, the Consulting Agreement is protected by the

  attorney work product doctrine. The work product doctrine provides a separate, and in many

  respects “broader” protection from disclosure than the attorney-client privilege. See In re Antitrust

  Grand Jury, 805 F.2d 155, 163 (6th Cir. 1986) (quoting United States v. Nobles, 422 U.S. 225,

  238 n. 11 (1975)). The work product doctrine not only protects “materials obtained or prepared in

  anticipation of litigation, but also the attorney’s mental impressions, including thought processes,

  opinions, conclusions, and legal theories.” Konecranes Glob. Corp. v. Mode Tech (Beijing) Co.,

  No. CV 2:19-MC-41, 2020 WL 3265538, at *3 (S.D. Ohio June 17, 2020) (quoting Hickman v.

  Taylor, 329 U.S. 495, 511 (1947)); see also In re Election of Nov. 6 1990 for Off. of Atty. Gen. of

  Ohio, 57 Ohio St. 3d 614, 615, 567 N.E.2d 243, 244 (1991) (notes prepared by agents of attorney

  at attorney’s direction were protected by work product doctrine). Accordingly, the Consulting

  Agreement also constitutes attorney work product.

         D.      Ohio State Seeks A Court Order Out Of An Abundance Of Caution To
                 Preserve Privilege And Work Product Protections.

         While Ohio State’s disclosure of the privileged Consulting Agreement would waive such

                                                   7
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 11 of 14 PAGEID #: 1348




  protections as to the Consulting Agreement itself, such limited disclosure would not constitute a

  waiver of such protections as to any other documents or communications related to the Consulting

  Agreement.

         The Sixth Circuit and Southern District of Ohio have stated that, in determining the scope

  of waiver, “the District Court must be guided by fairness concerns” as set out in Federal Rule of

  Evidence 502. See In re Grand Jury Proc. Oct. 12, 1995, 78 F.3d 251, 256 (6th Cir. 1996); Itskin

  v. Gibson, No. 2:10-CV-00689, 2011 WL 5326165, at *5 (S.D. Ohio Nov. 7, 2011), objections

  overruled, No. 2:10-CV-689, 2012 WL 787400 (S.D. Ohio Mar. 9, 2012) (“[W]hen waiver does

  occur, the Federal Rules of Evidence provide guidance as to whether waiver of certain disclosed

  materials constitutes waiver of undisclosed materials involving the same subject matter”) (citing

  Fed. R. Evid. 502).

         “The advisory committee’s note [to Federal Rule of Evidence 502] states that ‘a subject

  matter waiver (of either privilege or work product) is reserved for those unusual situations in which

  fairness requires a further disclosure of related, protected information, in order to prevent a

  selective and misleading presentation of evidence to the disadvantage of the adversary.’” Irth Sols.,

  LLC v. Windstream Commc’ns LLC, No. 2:16-CV-219, 2017 WL 3276021, at *15 (S.D. Ohio Aug.

  2, 2017), objections overruled, No. 2:16-CV-219, 2018 WL 575911 (S.D. Ohio Jan. 26, 2018)

  (finding no subject matter waiver where “Defendant did not put protected information into this

  litigation in a selective, misleading, and unfair manner.”). In other words, “a party should not be

  able to use such communications as both sword and a shield, selectively disclosing only favorable

  portions of the communications on that subject and concealing the remainder.” Waters v. Drake,

  No. 2:14-CV-1704, 2016 WL 8118193, at *3 (S.D. Ohio Feb. 4, 2016); see also In re Grand Jury

  Proc. Oct. 12, 1995, 78 F.3d at 256 (citing In re Dayco Corp. Derivative Securities Litigation, 99

  F.R.D. 616, 619 (S.D. Ohio 1983) (“Generally, waiver of a privilege occurs when actions by the
                                                   8
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 12 of 14 PAGEID #: 1349




  holder would make it unfair to insist that the privilege still exists.”) (emphasis added); In re Von

  Bulow, 828 F.2d 94, 102 (2nd Cir.1987) (“Applying the fairness doctrine, we hold therefore that

  the extrajudicial disclosure of an attorney-client communication—one not subsequently used by

  the client in a judicial proceeding to his adversary’s prejudice—does not waive the privilege as to

  the undisclosed portions of the communications.”)); Waters, 2016 WL 8118193, at *3 (finding “no

  merit in the argument that the public disclosure of the [] Report . . . somehow acted as a waiver of

  privilege with respect to communications about that report as it was being drafted; agreeing that

  “[i]t is generally held that the public disclosure of a document—even a voluntary one—does not

  waive the attorney-client privilege as to the subject matter of the document itself, but, at most, to

  any privileged communications which are revealed in the public document.”).

         Here, Ohio State does not seek to selectively disclose the privileged Consulting Agreement

  in order to gain an unfair advantage over, or to disadvantage or prejudice, the Strauss survivors in

  the litigation or otherwise. To the contrary, Ohio State is exploring options for the disclosure of

  the Consulting Agreement because Mr. Smith has expressly requested the Consulting Agreement

  pursuant to a public records request to Ohio State. Although Ohio State cannot produce the

  Consulting Agreement as a public record because it is protected by the attorney-client privilege

  and the work product doctrine, Ohio State is attempting to accommodate Mr. Smith in a way that

  both achieves transparency and preserves privilege and work product protections.

         Accordingly, while Ohio State’s limited disclosure of the privileged Consulting Agreement

  would not constitute a waiver of the attorney-client or the work product doctrine as to any other

  documents or communications related to the Consulting Agreement, out of an abundance of

  caution, Ohio State requests that the Court enter an order consistent with its May 24, 2019 and

  June 15, 2019 orders regarding disclosure of the Perkins Coie Report. See Garrett, Opinion and

  Order, Docs. 90 and 132.
                                                   9
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 13 of 14 PAGEID #: 1350




  III.   CONCLUSION.

         For the foregoing reasons, Ohio State respectfully requests entry of an order:

         (1)    Permitting Ohio State to submit to the Court for its in camera inspection a copy of
                the privileged Consulting Agreement;

         (2)    Directing Ohio State to provide to Scott Smith (and to one representative from each
                plaintiffs’ counsel in the other four above-captioned actions, upon the request of
                such counsel), under a “Highly Confidential—Attorneys’ Eyes Only” designation,
                a copy of the privileged Consulting Agreement; and

         (3)    Finding that such limited disclosure of the privileged Consulting Agreement by
                Ohio State does not constitute a waiver of the attorney-client privilege or work
                product doctrine as to any other documents or communications related to the
                Consulting Agreement.



                                               Respectfully submitted,
                                               DAVID A. YOST
                                               ATTORNEY GENERAL OF OHIO

                                       By:     /s/ Michael H. Carpenter
                                               Michael H. Carpenter (0015733) (Trial Attorney)
                                               Timothy R. Bricker (0061872)
                                               David J. Barthel (0079307)
                                               CARPENTER LIPPS AND LELAND LLP
                                               280 Plaza, Suite 1300
                                               280 North High Street
                                               Columbus, OH 43215
                                               E-mail:carpenter@carpenterlipps.com
                                                      bricker@carpenterlipps.com
                                                      barthel@carpenterlipps.com

                                               Special Counsel for Defendant The Ohio State
                                               University




                                                 10
Case: 2:18-cv-00692-MHW-EPD Doc #: 182 Filed: 06/24/21 Page: 14 of 14 PAGEID #: 1351




                                  CERTIFICATE OF SERVICE


         I certify that a copy of the foregoing was filed electronically on June 24, 2021. Notice was

  sent by operation of the Court’s electronic filing system to all other counsel who have entered an

  appearance and any parties who have entered an appearance through counsel. The parties may

  access this filing through the Court’s ECF system.


                                               /s/ Michael H. Carpenter
                                               Trial Attorney for defendant The Ohio State
                                               University




                                                 11
